Citation Nr: 1647437	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-46 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral vein thrombosis of the legs.  

2.  Entitlement to service connection for a stroke, to include as secondary to bilateral vein thrombosis.  

3.  Entitlement to service connection for loss of use of the left arm, to include as secondary to a stroke.  

4.  Entitlement to service connection for loss of sight in the right eye, to include as secondary to a stroke.  

5.  Entitlement to service connection for a bilateral leg condition, to include as secondary to a stroke.  

6.  Entitlement to service connection for a fasciotomy, to include as secondary to bilateral vein thrombosis.  



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to May 1995 and from March 1997 to March 2000.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


REMAND

After a thorough review of the claims file, the Board has determined that additional evidentiary development is necessary regarding the Veteran's claims on appeal.  These matters were previously remanded by the Board in June 2012.  As discussed below, the Board finds there has not been substantial compliance with its prior remand directives, such that an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders).  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the Board remand in June 2012, the Board noted there was documentation of in-service bilateral vein thrombosis, and directed that a VA examination be conducted to address the etiology of the Veteran's claimed disabilities.  Specifically, the Board directed that a VA examiner provide an opinion as to whether the Veteran's thrombosis and/or stroke were related to active service.  If such a relationship was identified, additional opinions were ordered regarding the Veteran's additional secondary service connection claims.  Additionally, the examiner was directed to consider and address a July 2008 private medical opinion.  Following the requested VA examination in May 2016, a VA examiner rendered the opinion that the Veteran's stroke was unrelated to service.  The examiner also noted that there was no conflicting evidence of record.  

The May 2016 VA examination and resulting opinion is inadequate to adjudicate the Veteran's claim of entitlement to service connection for thrombosis of the legs and stroke.  Significantly, the VA examiner's opinion was conclusory and unsupported by a rationale; moreover, it was limited to the etiology of the Veteran's stroke and did not address his claimed thrombosis of the legs or the July 2008 private medical opinion.  As such, the May 2016 VA examination does not substantially comply with the Board's prior remand directives and is inadequate to adjudicate the Veteran's claims of entitlement to service connection for bilateral vein thrombosis of the legs and stroke.  Given the above, an addendum opinion which properly addresses the relevant evidence of record and is supported by an adequate rationale must be obtained upon remand.  38 U.S.C.A. § 5103A(d).  

The Veteran's additional secondary service claims remain inextricably intertwined with his claims of entitlement to service connection for bilateral vein thrombosis of the legs and stroke.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is remanded for the following action:

1.  Return the claims file to the May 2016 VA examiner for an addendum opinion regarding the Veteran's claims on appeal.  If the May 2016 VA examiner is unavailable, or unable to provide the requested opinion, an equally qualified examiner may be substituted.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with this request.  If the examiner determines that a full physical examination is necessary, then one must be scheduled and conducted.  After a review of the evidence of record the examiner must provide opinions as to whether the Veteran's bilateral vein thrombosis of the legs is related to active service, and whether the Veteran's stroke is related to active service.  In rendering these opinions, the examiner must specifically consider and discuss the Veteran's service treatment records documenting thrombosis, as well as the July 2008 private medical opinion.  

If the examiner determines that there is a relationship between the Veteran's thrombosis and active service, the examiner must also opine whether the Veteran's stroke and/or fasciotomy is proximately due to, or aggravated by, his thrombosis.  

If the examiner determines that there is a relationship between the Veteran's stroke and active service, or his stroke and thrombosis, the examiner must also opine whether the Veteran's claimed loss of use of the left arm, loss of sight in the right eye, and bilateral leg condition are proximately due to, or aggravated by, the stroke.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Following the above development, review the resulting examination report and opinions in order to ensure their adequacy and compliance with the above directives.  If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and an adequate opportunity to respond, after which the matters must be returned to the Board for further adjudication, if otherwise in order.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

